DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The cited support by the Applicant ([0040]-[0041] of the Applicant’s Specification) for the amended claims discusses the priority portion of the amendment, but not the same row and within a distance of one coding tree unit portion of the amendment.
	Dependent claims 2-4, 9, 13 and 28 are also rejected as a result of being dependent on claims 1 and 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. 2014/0294086), hereinafter Oh in view of Chen et al. (U.S. 2018/0359483), hereinafter Chen and further in view of Chien et al. (U.S. 2020/0059658), hereinafter Chien. Oh was cited in the Applicant’s IDS dated 5/19/21.

	Regarding claim 1, Oh discloses a decoder comprising: 
	circuitry ([0021]) configured to: 
		receive a bitstream ([0072]) including a coded picture partitioned into an array of coding tree units, each coding tree unit comprising one or more blocks, one of the blocks being a current block ([0025] and [0027]); 
		construct for the current block a merge list ([0069]) of motion vector candidates from available candidates, the available candidates including at least one spatial candidate from a block ([0054] and fig. 4); and 
		reconstruct pixel data of the current block and using the merge list ([0008] and [0083]).
	Oh does not explicitly disclose adding a non-adjacent block being in the same row of coding tree units as the current block.
	However, Chen teaches circuitry (Chen [0068]) configured to: 
	receive a bitstream including a coded picture partitioned into an array of coding tree units, each coding tree unit comprising one or more blocks, one of the blocks being a current block (Chen [0075]);
	construct for the current block a merge list (Chen [0102]) of motion vector candidates from available candidates, the available candidates including at least one spatial candidate from a block that is non-adjacent to the current block (Chen [0182] and fig. 16), the non-adjacent block being in the same row of coding tree units as the current block (Chen [0104], [0199] and [0320]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh’s decoder with the missing limitations as taught by Chen to improve motion vector prediction, and thereby potentially improve video compression efficiency (Chen [0055]).

Oh does not explicitly disclose adding a non-adjacent block being within a distance of one coding tree unit of the current block.
However, Chien teaches adding a non-adjacent block being within a distance of one coding tree unit of the current block (Chien [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoder taught by Oh in view of Chen with the missing limitations as taught by Chien to decode digital video information more efficiently (Chien [0003]).

Regarding claim 2, Oh in view of Chen and Chien teaches the decoder of claim 1, wherein the circuitry is further configured to extract from the bitstream an index and select, from the constructed merge list and according to the index, a merge candidate (Oh [0094]).

Regarding claim 3, Oh in view of Chen and Chien teaches the decoder of claim 2, wherein the reconstructing pixel data of the block includes determining a prediction using motion information of the selected merge candidate for the block (Oh [0008]).

Regarding claim 4, Oh in view of Chen and Chien teaches the decoder of claim 1, wherein constructing the merge list includes: 
	marking each of a plurality of adjacent spatial candidates as available or unavailable (Oh [0054]); 
	determining whether a number of available adjacent spatial candidates is less than a predefined threshold (Oh [0054]); 
	in response to the number of available adjacent spatial candidates being less than the predefined threshold, marking the non-adjacent spatial candidate as available (Oh fig. 4); and 
	adding available merge candidates to the merge candidate list (Oh [0064]).

	Regarding claim 9, Oh in view of Chen and Chien teaches the decoder of claim 1, wherein the block forms part of a quadtree plus binary decision tree (Chen [0084]).
	The same motivation or claim 1 applies to claims 9 and 22.

	Regarding claim 13, Oh in view of Chen and Chien teaches the decoder of claim 1, wherein the circuitry is further configured to: 
	evaluate temporal merge candidates (Oh [0064]), bi-predictive candidates (Oh [0047]), and zero motion vector candidates ([Oh [0068]); and 
	add available temporal merge candidates, available bi-predictive candidates, and available zero motion vector candidates to the merge candidate list (Oh [0054]).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Chen.

	Regarding claim 27, Oh in view of Chen teaches a decoder configured to: 
	receive a bit stream including a coded picture partitioned into an array of coding tree units, each comprising one or more blocks, one of the blocks being a current block (Chen [0075]); 
	construct for the current block a merge list of motion vector candidates (Chen [0102]) having a fixed (Oh [0064]) number of candidates from available candidates (Oh [0064]); 
	the available candidates including one or more spatial candidates from blocks adjacent to the current block, at least one spatial candidate from a block that is non-adjacent to the current block, the non-adjacent block being in the same row of coding tree units as the current block (Oh [0054] and fig. 4 and Chen [0199] and [0320]), and a zero motion vector candidate (Oh [0068], [0057] and [0059]); 
	the spatial candidate from the non-adjacent block having a higher priority for inclusion in the merge list than the zero motion vector candidate (Oh [0064]); and 
	reconstruct pixel data of the current block using the merge list (Oh [0008] and [0083]).
	The same motivation and analysis for claim 1 applies to the missing limitations for which was Chen cited for in claim 27.

	Regarding claim 28, Oh in view of Chen teaches the decoder of claim 27, wherein the available candidates include a bi- predictive candidate, and the spatial candidate from the non-adjacent block having a higher priority (Oh [0064]) for inclusion in the merge list than the bi-predictive candidate (Oh [0060], [0047] and [0064]).

Response to Arguments
Applicant's arguments filed 7/26/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

Applicant's arguments filed in regard to the newly amended claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Oh in view of Chen and Chien.
	After further consideration of the cited references, Oh discloses using available spatial and temporal candidate blocks ([0054] and fig. 4), a fixed number of candidates and priority for the merge list with temporal candidates after spatial candidates ([0064]). Chen teaches using a non-adjacent block in the same row ([0199]), which can be combined with other techniques ([0320]). Chien teaches adding a non-adjacent block within a distance of one CTU ([0100]). Therefore, the combination of Oh, Chen and Chien teaches the Applicant’s amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (U.S. 2017/0332099) discloses constructing a merge candidate list (Abstract). Yu et al. (“CE 4-2/1: Adding non-adjacent spatial merge candidates”, JVET-K0228-v1, 10-18 July 2018) discloses a distance of 1 CTU (p. 1, section 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482